PER CURIAM
Defendant appeals from his convictions for felony murder, manslaughter in the first degree, kidnapping in the first degree and failure to perform the duties of a driver. ORS 163.115; ORS 163.118; ORS 163.235; ORS 811.705. We write only to address defendant’s contention that the court erred in denying his motions for a new trial on the basis of inconsistent verdicts. Inconsistency of verdicts is not a basis on which to grant a new trial. State v. Watkins, 67 Or App 657, 679 P2d 882, rev den 297 Or 272 (1984).
Affirmed.